766 So.2d 1268 (2000)
STATE ex rel. Willie Lee TART
v.
N. Burl CAIN, Warden.
No. 2000-KP-0476.
Supreme Court of Louisiana.
August 31, 2000.
Reconsideration Denied October 13, 2000.
Writ granted in part; otherwise denied. The district court is directed to hold an evidentiary hearing on relator's claim that the state suppressed material exculpatory evidence. In all other respects the application is denied.
CALOGERO, C.J., concurs in part and dissents in part, being of the opinion that the district court should additionally hear evidence on realtor's claims (1) that he received ineffective assistance of counsel at both the guilt and penalty phases of trial and (2) that the district court improperly admitted in evidence relator's confession.
JOHNSON, J., concurs in part and dissents in part, being of the opinion that *1269 the district court should additionally hear evidence of relator's claims (1) that he received ineffective assistance of counsel at both the guilt and penalty phases of trial and (2) that the district court improperly admitted in evidence relator's confession.
TRAYLOR, J., not on panel.